DETAILED ACTION
	Claims 1, 3, 4, 6, 7, 9-15, 17, 18, 20, 23-25, 33-38, 51, 54, 79-82, 97, and 98 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Previous Claim Rejections - 35 USC § 102
Claims 1, 3, 4, 17, 18, 20, 23, 33, and 34 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qi et al. (Cellular Physiology and Biochemistry, 2015, 719-734).
The Applicant’s amendment to require that “the method treats type 2 diabetes by reducing one or both of hyperglycemia and hemoglobin glycation to treat the type 2 diabetes,” and accompanying traversal have been considered, but have not been found to be persuasive for the following reasons. 
The Applicant argues that because Qi et al. are silent with respect to hyperglycemia and hemoglobin glycation, that Qi et al. can not anticipate the present claims.  The Applicant states that the treatment method of Qi et al. for treating neointimal hyperplasia in type 2 diabetes patients would be expected to be much shorter than treating type 2 diabetes patients for the duration of their life.  However, the present claims are silent with respect to how long the method is to be employed, nor is there any limitation in the claims to dosage that would differentiate the administration of the compound of Qi et al. from the administration that is presently claimed.  
However, the present claims are anticipated on the basis of inherency.  The controlling case law concerning inherent anticipation of administered compounds is In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978)(MPEP 2112.02 II).  The claims in the decision were drawn to a method of effecting nonaddictive analgesia (pain reduction) in animals.  The prior art dealt with the same compounds for effecting analgesia, but was silent with respect to addiction.  The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use.  
In the present case, the fact pattern is similar.  Qi et al. teach administering to diabetic patients 2,4-pyridinecarboxylic acid as instantly claimed to treat severe neointimal hyperplasia.  Qi et al. teach that high glucose increases JMJD2A protein levels in vascular smooth muscle cells (VSMCs,) and that administering 2,4-pyridinecarboxylic acid, a JMJD2A inhibitor, suppressed VSMCs proliferation, migration and inflammation induced by high glucose.  While a reduction in glucose levels or glycated hemoglobin was not tested for or appreciated by Qi et al., the drug was appreciated to treat factors or diabetes with a high glucose challenge.  Hence, Applicant has found a new property of 2,4-pyridinecarboxylic acid in a similar diabetes model, and such a discovery does not constitute a new patentable use.  While the Applicant has submitted a number of court decisions in their arguments, the decisions are not specific with respect to an inherent property of an administered compound as in the decision of In re May.  The limitation has been given patentable weight, but has been found to be anticipated by Qi et al.
Therefore, the rejection is maintained.
Previous Claim Rejections - 35 USC § 103
Claims 1, 3, 4, 17, 18, 20, 23-25, and 33-36 were previously rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (Cellular Physiology and Biochemistry, 2015, 719-734) in view of Ikeda et al. (USPN 6,150,383).
The Applicant has traversed the rejection on the grounds that Ikeda et al. do not remedy the deficiencies of Qi et al. as Ikeda et al. fails to disclose or suggest any use of pioglitazone or the other insulin sensitivity enhancers disclosed in the reference with any epigenetic modulator, even though the reference does disclose use of the pioglitazone with other anti-diabetic medications.  The Applicant further traverses that there is no suggestion in the prior art to make the combination between an epigenetic modulator and metformin.  The Applicant finally traverses that Qi et al. is silent with respect to insulin resistance and the instant disclosure cannot possibly be established by use of the instant disclosure.
	The Examiner has considered the Applicant’s traversal fully, but must disagree for the following reasons.  Firstly, with respect to Qi et al. not specifically teaching that the epigenetic modulator reduces insulin resistance, the analysis is the same as above that reducing insulin resistance is merely a new property that is observed upon administration of 2,4-pyridinedicarboxylic acid in a diabetic patient as shown in the prior art of Qi et al.  Therefore, Applicant’s disclosure merely confirms what is already present in the prior art and therefore proves that the method of Qi et al. would inherently reduce insulin resistance.  As stated above, the controlling case law concerning inherent anticipation of administered compounds is In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978)(MPEP 2112.02 II).  Applicant has merely discovered a new property of a drug administered for the same patient population, people having type 2 diabetes.
	Secondly, the purpose of Ikeda et al. in the instant rejection is not with respect to combining pioglitazone with other anti-diabetic medications, but to show that metformin, a well known biguanide, is combinable with other agents as metformin increases the sensitivity of peripheral tissues to insulin and inhibit glucose absorption in the intestine.  See column 11, lines 31-36 of Ikeda et al.  While the prior art is silent with respect to combining the JMJD2A inhibitor of Qi et al. with metformin as taught by Ikeda et al., the person of ordinary skill would see from Ikeda et al. that metformin has been combined with other anti-diabetic agents previously.  Therefore, there would be a reasonable expectation of success to combine metformin with a JMJD2A inhibitor as taught by Qi et al. given the evidence that 2,4-pyridinedicarboxylic acid can treat symptoms of diabetes.  With respect to Applicant’s discussion, on pages 28-31 of the response dealing with attempted combinations of agents, the prior art does not teach that metformin is a JMJD2A inhibitor.  Additionally, a conclusion of obviousness only requires a reasonable expectation of success, not an absolute guarantee of success.  In the absence of evidence that coadministration of 2,4-pyridinedicarboxylic acid with metformin would yield a result that is different than expected where both drugs perform the same function as if they were given separately, the combination of prior art elements to form a new combination is obvious.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  While the decisions are more mechanical in nature, the Applicant has not shown that the drugs would not behave in the same fashion as administered separately, even though metformin has been used with various other drugs in the past.
	Therefore, the rejection is maintained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 17, 18, 20, 23, 33, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qi et al. (Cellular Physiology and Biochemistry, 2015, 719-734).
Qi et al. teach the administration of the compound of Formula I, 2,4-pyridinecarboxylic acid with intraperitoneal administration in an amount of 7.5, 15, or 30 mg/kg/d as a buffered solution to treat diabetic rats.  See page 721, lines 1-6, page 722, lines 10-22.  The administration of 2,4-pyridinecarboxylic acid restores H3K9me3 and suppresses the inflammatory response in injured arteries of diabetic rats.  See the passage bridging paragraphs 729-730.  With respect to the requirement of claim 1 that the administration reduces one or both of hyperglycemia and hemoglobin glycation, and the limitation of claim 23 with respect to insulin resistance, the instant disclosure shows that administration of 2,4-pyridinedicarboxylic acid reduces insulin resistance (Figure 1,) and high glucose levels (Figure 5 and 6.)  The controlling case law concerning inherent anticipation of administered compounds is In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978)(MPEP 2112.02 II).  The claims in the decision were drawn to a method of effecting nonaddictive analgesia (pain reduction) in animals.  The prior art dealt with the same compounds for effecting analgesia, but was silent with respect to addiction.  The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use.  
In the instant case, the fact pattern is similar.  Qi et al. teach administering to diabetic patients 2,4-pyridinecarboxylic acid as instantly claimed to treat severe neointimal hyperplasia.  Qi et al. teach that high glucose increases JMJD2A protein levels is vascular smooth muscle cells (VSMCs,) and that administering 2,4-pyridinecarboxylic acid, a JMJD2A inhibitor, suppressed VSMCs proliferation, migration and inflammation induced by high glucose.  While a reduction in glucose levels or glycated hemoglobin was not tested for or appreciated by Qi et al., the drug was appreciated to treat factors or diabetes with a high glucose challenge.  Hence, Applicant has found a new property of 2,4-pyridinecarboxylic acid in a similar diabetes model, and such a discovery does not constitute a new patentable use.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 17, 18, 20, 23-25, and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (Cellular Physiology and Biochemistry, 2015, 719-734) in view of Ikeda et al. (USPN 6,150,383).
Qi et al. teach the administration of the compound of Formula I, 2,4-pyridinecarboxylic acid with intraperitoneal administration in an amount of 7.5, 15, or 30 mg/kg/d as a buffered solution to treat diabetic rats.  See page 721, lines 1-6, page 722, lines 10-22.  The administration of 2,4-pyridinecarboxylic acid restores H3K9me3 and suppresses the inflammatory response in injured arteries of diabetic rats.  See the passage bridging paragraphs 729-730.  With respect to the requirement of claim 1 that the administration reduces one or both of hyperglycemia and hemoglobin glycation, and the limitation of claim 23 with respect to insulin resistance, the instant disclosure shows that administration of 2,4-pyridinedicarboxylic acid reduces insulin resistance (Figure 1,) and high glucose levels (Figure 5 and 6.)  The controlling case law concerning inherent anticipation of administered compounds is In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978)(MPEP 2112.02 II).  The claims in the decision were drawn to a method of effecting nonaddictive analgesia (pain reduction) in animals.  The prior art dealt with the same compounds for effecting analgesia, but was silent with respect to addiction.  The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use.  
In the instant case, the fact pattern is similar.  Qi et al. teach administering to diabetic patients 2,4-pyridinecarboxylic acid as instantly claimed to treat severe neointimal hyperplasia.  Qi et al. teach that high glucose increases JMJD2A protein levels is vascular smooth muscle cells (VSMCs,) and that administering 2,4-pyridinecarboxylic acid, a JMJD2A inhibitor, suppressed VSMCs proliferation, migration and inflammation induced by high glucose.  While a reduction in glucose levels or glycated hemoglobin was not tested for or appreciated by Qi et al., the drug was appreciated to treat factors or diabetes with a high glucose challenge.  Hence, Applicant has found a new property of 2,4-pyridinecarboxylic acid in a similar diabetes model, and such a discovery does not constitute a new patentable use.
Qi et al. do not teach where another anti-diabetic agent is also administered, such as the biguanide metformin.
Ikeda et al. teach that biguanides such as metformin increase the sensitivity of peripheral tissues to insulin and inhibit glucose absorption in the intestine.  See column 11, lines 31-36.
The person of ordinary skill in the art would be motivated to combine the teachings of Qi et al. and Ikeda et al. to arrive at the instantly claimed invention as both 2,4-pyridinedicarboxylic acid and metformin are shown to be agents for the treatment of symptoms of diabetes.  As each compound would be expected to act in a similar fashion to being administered separately, the combination of prior art elements would be expected to work in a predictable manner and is obvious absent evidence of secondary considerations.
Therefore, the claims are prima facie obvious over the prior art.
Conclusion
Claims 1, 3, 4, 17, 18, 20, 23-25, and 33-36 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626